RULEY, JUDGE:
On January 10, 1981, the front window of the Party Beer Store, which is located in St. Albans, West Virginia, was broken. According to the claimant’s testimony, Dean Murphy, who is a foster child and a ward of the State, admitted breaking the window when he fell off his bicycle. Claimant seeks $260.66 to replace the window.
In order for the Court to make an award in this case, there must be a showing of negligence on the part of the respondent. The record is devoid of any evidence of such negligence. The Court therefore denies the claim.
Claim disallowed.